Examiners Comment
Claims 1-3, 5-8, 12, 14-15 have been amended.
Claim 4 has been cancelled.
Claims 1-3 and 5-15 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: for independent claims 1, 14-15, the following underlined claim limitation is not taught by aby prior art: “… after transitioning to an RRC connected state, transmitting, to the network, a measurement report including 1) measurement results on each frequency of the second frequency set, 2) information on th

Closest prior art
Shi (CN113287339) discloses configuring an early measurement dedicated to an RRC recovery procedure to support fast multi-RAT (radio access technology) dual connectivity (MR-DC) configuration and support early measurement in a new radio with dual connectivity. FIG. 4 description indicates: The method 400 continues, where a third message is sent from the BS to the UE, the third message is an RRC resume message with request for early measurement result. For example, an early measurement result of the inter-RAT frequency or the carrier frequency applicable to the DC and/or CA configuration may be further indicated in the third message. The method 400 continues, where the BS receives a fourth message from the UE, the fourth message is an RRC resume complete message and includes an early measurement report determined by the UE in accordance with the third message. For example, the fourth message includes one of: a single measurement report list, and two separate measurement report lists: one for the DC configuration, one for the CA configuration. In Shi, the early measurement reports include at least one of a single measurement report list, and two separate measurement report lists: one for the DC configuration, one for the CA configuration. Hence Shi does not disclose: “… after transitioning to an RRC connected state, transmitting, to the network, a measurement report including 1) measurement results on each frequency of the second frequency set, 2) information on th.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEEPA BELUR/Primary Examiner, Art Unit 2472